Citation Nr: 1644866	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  14-29 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as due to his service-connected left knee disability.

2.  Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease, post-surgical status with residual scar.


REPRESENTATION

Veteran represented by:	David S. Russotto, Attorney


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty with the U.S. Navy from July 1974 to January 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that the Veteran's attorney has requested that the claims be remanded to the AOJ (Agency of Original Jurisdiction) for review of private medical evidence from June 2014, which was not addressed in the July 2014 SOC (Statement of the Case).  As such, the claims are being remanded for review and issuance of an SSOC (Supplemental SOC), along with additional directives.

The June 2014 private treatment record includes information on range of motion of the left and right knee and includes a positive nexus opinion for the right knee.  The letter is provided by Dr. B.S., who noted the Veteran has been his patient since September 2009.  The claims file contains some treatment records from Dr. B.S., but none more recent than 2010.  On remand, the Veteran should be asked to provide releases so that VA may obtain his ongoing private treatment records.

With respect to the Veteran's claim for an increased rating for his left knee disability, the Veteran was afforded VA knee examinations in 2010 and 2014.  However, the examination reports of record do not indicate that range of motion testing of the Veteran's service-connected left knee was performed in active motion, passive motion, weight-bearing, and nonweight-bearing.  See 38 C.F.R. § 4.59; Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  Accordingly, on remand, the AOJ should afford the Veteran a new VA examination to determine the current severity of his service-connected left knee disability.  See Correia, 28 Vet. App. at 169-70; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'").

Accordingly, the case is REMANDED for the following action:

1.  Obtain releases for private treatment records from Dr. B.S. from 2010 to the present.  Request that he provide information and releases for any additional VA or private treatment records from 2010 onward regarding his claimed knee disabilities.

2.  Thereafter, schedule the Veteran for a VA examination to evaluate the severity of his knees.  The examiner is asked to address the impact that his left knee disability has on his ability to maintain employment, to include any limitations.  

To the extent possible, the examiner is also asked to opine as to the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the Veteran's left knee.  If the examiner is unable to so opine, he or she should clearly explain why that is so.

After review of the record, and interview and examination of the Veteran, the examiner should provide the following opinions with regard to the right knee:

a) Is it at least as likely as not (50/50 probability or greater) that the Veteran's right knee disability is due to or related to his active service (July 1974 to January 1977)?
b) Is it at least as likely as not (50/50 probability or greater) that the Veteran's right knee disability 
(1) is due to 
or 
(2) aggravated (beyond the natural progression) by 
his service-connected left knee?  If the examiner determines there is aggravation, then cite evidence of the Veteran's baseline level of right knee disability prior to aggravation.

A full explanation must be provided to support each opinion.

3.  After completing the development requested above, readjudicate the Veteran's claims.  The evidence reviewed prior to the issuance of a SSOC must include the June 2014 medical opinion.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished a SSOC and given the opportunity to respond thereto.  The case should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




